Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
The claims recite a system and method for detecting a suction condition in an implantable blood pump. 
Step 2A, Prong One
Regarding Claims 21, 30, and 37, the limitations of “A system and method for detecting a suction condition in an implantable blood pump, the system comprising: a memory; and one or more processors coupled to the memory, implemented in circuitry, and configured to: determine a plurality of data values during a first time period; determine a suction detection threshold value using the plurality of data values; calculate, during a second time period, a present value as a function of pump speed and a power metric for the implantable blood pump; determine, on a plurality of consecutive instances during the second time period, the present value exceeds the suction detection threshold value; and generate an alert in response to determining the present value exceeds the suction detection threshold value on the plurality of consecutive instances during the second time period ”, are processes, as drafted, covers performance of the limitations that can be performed by a human as a “mental process”  or by using a pen and paper under the broadest reasonable interpretation standard. 
The process of determining a suction detection threshold value using a plurality of data values during distinct time periods and then using that threshold value to compare to the current value of a pump is something that a physician can calculate by hand utilizing mathematical formulas.  Once a calculation is complete the physician can continuously compare the threshold values to various time intervals to determine at what period of time the threshold is exceeded and identify an issue with the pump.  Physicians evaluate pumps on a normal bases using mathematical formulas and comparisons as a normal part of treating and following up with patients using blood pumps.  
If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in human mind or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III).

Step 2A, Prong Two
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “processor coupled to the memory, implemented in circuitry.” This pre-solution activity of data gathering and data processing using computing systems is well-understood, routine, and conventional in the field of medical practice as it is a general practice utilizing patient data, and all uses of the recited judicial exception require the pre-solution activity of data gathering.   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B
As discussed above the processing circuitry is well understood and routine. A generic computing structure comprising of processing circuitry are not sufficient to amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, lack of additional elements does not amount to an inventive concept. Therefore, the claim is not patent eligible.
 	Dependent claims 22-29 and 31-37 and 39-40 do not add significantly more than the judicial exception explained above and inherit the same rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horvath (U.S Publication No. 2015/0322940).

In regards to Claims 21, 30 and 38 Horvath teaches, a system and method for detecting a suction condition in an implantable blood pump ( blood pump detection of suction, par 0011), the system comprising: a memory; and one or more processors coupled to the memory, implemented in circuitry, and configured to (controller, Para 19 and 43): determine a plurality of data values during a first time period (Para 9, Para 13, time interval of 3 seconds calculated); determine a suction detection threshold value using the plurality of data values (para 9); calculate, during a second time period, a present value as a function of pump speed and a power metric for the implantable blood pump (Para 13, 21); determine, on a plurality of consecutive instances during the second time period, the present value exceeds the suction detection threshold value (para 93); and generate an alert in response to determining the present value exceeds the suction detection threshold value on the plurality of consecutive instances during the second time period (para 93).

In regards to Claims 22 and 32 Horvath teaches wherein the suction detection threshold value changes over time as a function of the plurality of data values (Fig.3, Change of suction condition, Para 49-50 determination of suction condition over time and resulting configuration of pump to account for change, Para 56, moving window of suction condition).

In regards to Claims 23,24 and 32,33 Horvath teaches wherein the second time period is a one to five second hysteresis window(Para 0055, 0084), where the second time period follows at least a portion of the first time period (Para 55, 3 second moving widow each time period.

In regards to Claims 25-26, 34, and 40 Horvath teaches wherein the plurality of data values includes a baseline value waveform for the first time period, and wherein the baseline value waveform is an adaptive value (Fig 7A/7B Para 80-81).

In regards to Claims 27 and 35 wherein the plurality of data values includes a first pulsatility percentile value between a 5th to 30th percentile for the first time period and a second pulsatility percentile value between a 70th to 95th percentile value for the first time period (Fig 7A/7B, Para 44, Para 80-81).

In regards to Claims 28-29, 36 and 39 wherein the one or more processors are further configured to determine a pulsatility value waveform corresponding to a difference between the first pulsatility percentile value (Para 66-71) and the second pulsatility percentile value and determine the suction detection threshold value based on the baseline value waveform and the pulsatility value waveform (Para 22-24, 91-93).

In regards to Claim 37, further comprising: sending the alert to a location remote from a location of the implantable blood pump (para 18-19, blood pump calculations and readings done remotely as pump is active within patient, Para 93 alert error).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792